Citation Nr: 1703239	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-39 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD), claimed as mental disorder.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1985 to October 1988 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, reopened the claim of service connection for PTSD and confirmed and continued the previous denial.  Thereafter, jurisdiction was transferred to the RO in St. Petersburg, Florida.

In a January 1992 rating decision, the RO denied service connection a nervous condition.  A claim for PTSD was denied in May 1994, and the decision was not appealed.  Thereafter, in an April 2015 rating decision the RO reopened the claim of service connection for a nervous condition and confirmed and continued the previous denial.  The Veteran did not appeal the April 2015 rating decision.  Notwithstanding, as detailed herein, the claim of service connection for PTSD has been reopened.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim of service connection for PTSD as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record.  As such, the reopened issue has been recharacterized as noted on the title page.

Additionally, in a September 2016 rating decision, the RO, in pertinent part, denied service connection for a cervical spine disability, essential tremor, fibromyalgia, chronic fatigue syndrome, and entitlement to a total disability rating based on individual unemployability.  Thereafter, in October 2016, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 1992 and May 1994 rating decisions, the RO, denied service connection for a nervous condition and for PTSD, respectively.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal periods.  As such, the rating decisions are final.

2.  The evidence received since the January 1992 and May 1994 rating decisions are not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of service connection.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim decided herein has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

As noted above, in April 2015 the RO considered the claim for a nervous condition to be reopened.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background 

A January 1992 rating decision denied service connection for a nervous condition, which was deemed to have preexisted service.  It was noted that the Veteran had been depressed since his brother had died in 1972.

In a May 1994 rating decision, the RO denied service connection for PTSD.  The claim was denied because although the VA examiner diagnosed PTSD, there was no evidence of an in-service stressor.  The evidence of record at the time of the May 1994 rating decision included service treatment records, statements from the Veteran, private treatment records, VA treatment records, and the report of a November 1993 VA medical examination.

The appellant was notified of the above decisions.  Regarding the latter, he received notice of his procedural rights by letter in May 1994 that included a VA Form 4107 among its enclosures (Your Rights to Appeal Our Decision).  He did not file a notice of disagreement with either decision and no new and material evidence was received within a year of their issuance.  

Given the above, the January 1992 and May 1994 rating decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the last final denials includes additional VA treatment records, private treatment records and medical opinions, the report of June 2014 VA examination and addendum opinion, and statements from the Veteran regarding an in-service stressor.  

Analysis

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the previously denied claims.  

The evidence is new, as it was not part of the record at the time of the prior final rating decisions.  It is also material, as it relates to an unestablished fact necessary to substantiate the claims for an acquired psychiatric disability.  In this regard, the evidence suggests that the Veteran's PTSD may be related to an in-service stressor.  Specifically, in statements provided by the Veteran he asserted that his PTSD is due to fear of hostile military activity while serving in Desert Storm.  See VBMS VA 21-4138 Statement in Support of Claim, received 03/09/2015; see also VBMS Third Party Correspondence, received 11/247/2015.  Such statements were not previously of record.  Further, under newly enacted regulation 38 C.F.R. § 3.304 (f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor involving fear of hostile military or terrorist activity, as sufficient to constitute new and material and evidence.  In this case, the evidence demonstrates that the Veteran was stationed in Saudi Arabia during Desert Storm.  Accordingly, the criteria under 38 C.F.R. § 3.156 (a) have been met and the claim is reopened.  The Board finds that further development is needed prior to addressing the merits of the underlying claim.  This is addressed in the remand section below.


ORDER

New and material evidence having been received, the petition to reopen the previously denied psychiatric claims is granted.


REMAND

The Veteran asserts that his PTSD is due to military service, to include due to fear of hostile military or terrorist activity.  VBMS VA 21-4138 Statement in Support of Claim received 03/09/2015.  Alternately, he contends that his psychiatric disability is due to his occupation as a morgue assistant.  VBMS VA 21-0781, Statement in Support of Claim for PTSD, received 10/10/2013.  

Service treatment records reveal that the appellant reported nervous trouble in the Report of Medical History at entrance into military service in October 1985.  However, psychiatric evaluation at entrance into service was normal.  In June 1987, the Veteran self-referred himself for psychiatric treatment for chronic anxiety.  In the separation Report of Medical History in October 1988, the Veteran reported nervous trouble and depression or excessive worry.  The examining physician noted that nervousness and depression were treated in 1987 in outpatient care.  Notwithstanding, psychiatric evaluation was normal at the time of the June 1988 separation examination.

Post-service private treatment records reveal diagnoses of several psychiatric disabilities.  In a January 2014 neuropsychological evaluation report, it was determined that the Veteran met the criteria for PTSD.  VBMS Medical Treatment Record - Non-Government Facility, received 03/09/2015.  However, an etiological opinion was not provided.  Thus, the opinion is not sufficient to determine the service connection claim on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

The Veteran underwent a VA examination in June 2014.  The examiner opined that the Veteran did not have a mental disorder that conforms with the DSM-5.  He opined that the most appropriate diagnosis for the Veteran is personal history of military deployment.  The examiner stated that he was unable to determine whether the Veteran met the DSM-5 criteria for PTSD because he was not cooperative during the examination.  It was noted that two tests were administered and the results from both indicated that the appellant was feigning symptoms.  The examiner stated that the fact that the appellant was not diagnosed with PTSD is not tantamount to saying he does not have PTSD.  Instead, it reflects that because the Veteran was uncooperative, the examiner was unable to differentiate possible legitimate symptoms for feigned symptoms.  He confirmed his finding in addendum opinion.

In a private medical opinion received in October 2015, the physician stated that the Veteran's depression emerged following deployment in Iraq during Operation Desert Storm.  However, she did not provide a rationale to support such finding.  As such, the opinion is inadequate.  Nieves-Rodriguez, supra. 

Subsequent medical treatment records reveal treatment for and diagnoses of PTSD, depression, and anxiety.  

In April 2015, the Veteran was provided a mental disorders examination for psychiatric disorders other than PTSD and eating disorders.  The examiner assessed major depressive disorder and personality disorder.  Although the examiner provided an opinion regarding the pre-service nervous condition, she failed to provide an etiological opinion regarding the conditions assessed during the examination.  

As the evidence reveals that the Veteran has been diagnosed with multiple psychiatric disabilities and there being no adequate medical opinion regarding the etiology of the conditions, a VA examination should be provided and an etiological opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability, to include PTSD.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinet medical history and such review should be noted in the examination report.

The examiner is asked to identify all psychiatric disabilities found on examination and diagnosed since the filing of the claim in November 2013.  If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

For each diagnosed psychiatric disability, the examiner is to provide an opinion for the following:

a.  Did any diagnosed psychiatric disability clearly and unmistakably preexist military service?  If so, please identify the evidence in the record upon which such finding was made.

b.  If a psychiatric disorder is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT permanently worsened during service beyond its natural progress, such as to cause a superimposed acquired psychiatric disability?

c.  If the psychiatric disability did not preexist service, is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability had its onset during military service or is otherwise etiologically related to such service?

The examiner must provide a comprehensive rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must consider the lay evidence of record regarding the cause of any diagnosed psychiatric disability and the onset of psychiatric symptoms.   

2.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


